Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
The Applicant argued that Cune does not disclose a single cable providing power and data as recited in claim 1.
In response, the Examiner takes position that Dune discloses a cable (87, paragraph 45 OR cable 104 in FIG 8) having power line carrying power (58) and data lines (optical line 16 having 16U and 16D) to the devices (RAUs).  Shoemakers also teaches the single cable comprises multiple electrically conductive wires used to transfer both data and power between daisy chained devices.  The combination of these two references are obviously reasonable because a signal cable is normally contain necessary power and signal lines for the network.
The Applicant argued that Cune does not disclose nor teach that there is a daisy chain connection between RAUs.
In response, the Examiner takes position that Cune suggests a daisy chained connection between RAUs in paragraph 70.
	The Applicant argued that nothing in the cited combination disclose or suggests a single physical cable or the associated connector/jack associated therewith.
.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 21 depends upon a cancelled claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 10 – 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cune (US 20110268446), in view of Shoemaker (US 20120293390).
Regarding claim 1, Cune discloses a system for providing power to a device, the system comprising:
at least one gateway (considering the ICU 85, figure 12 and figure 3, as a gateway providing power and data over the cable 174, 104 in figure 12 or cable 87 in figure 3) that provides power and data (the ICU has a power supply and supplying power to the RAUs in a cable such as cable 87.  Cable 87 includes optical fiber 16 having uplink 16U and downlink 16D providing data to the RAUs, paragraph 45) to at 
at least one adapter (RAUs coupled to the ICU 85 and other devices through cable 174) coupled to the gateway and the at least one device using the single cable, wherein each of the at least one adapters is configured to couple single lengths of cable between devices that are daisy chained together (the RAUs coupled to each other over the length of cable in a daisy-chain configuration, paragraph 70) and retransmit data received at the adapter to the devices that are in daisy chained together (the uplink and downlink optical portion of the cable transmit data between devices),
wherein each of the at least one adapters includes a physically separate jack (Ethernet port or Power-over-Ethernet PoE in the RAUs; paragraph 61) that receives a connector (Ethernet connector connecting to the Ethernet port of the RAUs) of a corresponding single cable (Ethernet cable) therein. 
Cune does not explicitly disclose the single cable comprises multiple electrically conductive wires used to transfer both data and power between daisy chained devices.
Cune suggests an embodiment where RAU 14 connect to other RAU 14 in a daisy-chain configuration (paragraph 70).  Cune also suggests the cable 104 connecting RAUs containing power line (58, FIG 8) and signal line (16U, 16U, 102D, 102U).
Shoemaker teaches the single cable (130a, figure 3) comprises multiple electrically conductive wires (the cable 130a may include optical fibers, two or more power lines, one or more copper communication lines, paragraph 85) used to transfer both data and power (Shoemakers suggests the cable embodiments in figure 6A – 6C) 
It would have been obvious to one having skill in the art at the effective filing date of the invention to include power lines, copper signal lines and optical lines in a single cable as necessary, as suggested by Shoemaker, in order to properly distribute power and signal to electrical structures in the daisy chain depend upon the size and distance of the network to be built.

Regarding claim 2, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.  Cune further discloses the at least on device comprises an antenna (32, 152) and wherein the at least one adapter is coupled to the antenna that is powered by the system (power comes from cable 120 through ICU 85 to distribute through the system). 

Regarding claim 3, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 2.  Cune further discloses at least one of the at least one adapters comprises a combination adapter and antenna (RAUs has antenna 32). 

Regarding claim 4, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 2.  Cune further discloses the at least one device comprises a plurality of antennas (plurality of antenna 32 and 152) and/or antenna-adapter combinations; and wherein the at least one gateway, the at least one adapter and the plurality of antennas and/or antenna-adapter combinations are coupled using the single 

Regarding claim 5, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 4.  
Cune does not explicitly disclose the at least one gateway, the at least one adapter and the plurality of antennas and/or antenna-adapter combinations are separated by a distance of no greater than one hundred feet and wherein the plurality of antennas and/or antenna-adapter combinations comprises up to at least ten. 
Cune suggest the RAUs are separated from each other by a distance along the cable.  The number of RAUs and other devices are many, figure 7.
It would have been obvious to one having skill in the art at the effective filing date of the invention to customize the number of devices accordingly in order to achieve the most benefit from the system in an efficient manner.

Regarding claim 6, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.  
Cune does not explicitly disclose the adapter further comprises a power switch that is configured to be remotely triggered allowing devices to be switched on and off at different times to avoid large voltage bounces that disrupt the system.
	Cune suggests RAUs have switch 203, figure 14.


Regarding claim 7, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.
Cune does not explicitly disclose the at least one gateway and/or the at least one adapter is configured to store data related to health of the system and communicate the stored data automatically at a predetermined time or upon request by another device. 
	Cune suggests the system contain memory 46 for storing data, paragraph 41.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include data storage for each electronic system in order to store the data related to the operation and errors of the system for trouble shooting when needed.

Regarding claim 8, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.  Cune further suggests the at least one gateway is further configured to receive data from the at least one device in the system (ICU receives data from other devices such as switch 96, HEU 12 and BTS 88). 

Regarding claim 10, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1. 
Cune does not explicitly disclose the at least one gateway is further configured to perform an automatic detection algorithm to discover all devices in the system. 

It would have been obvious to one having skill in the art at the effective filing date of the invention that the system similar to a computer system controlling many other devices should include an algorithm to discover all devices in the system in order to fully process data using all intended components in the system.  Missing or faulty component should be immediately detected for maintenance.  This is a common obvious operation of an electrical system known to the skilled in the art.

Regarding claim 11, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.  Cune further suggests the gateway is an Ethernet gateway (the ICU may include the part HMC that has Ethernet input connector, paragraph 51). 

Regarding claim 12, Cune discloses an adapter (RAUs coupled to the ICU 85 and other devices through cable 174) for providing power to a plurality of devices (plurality of devices in figure 12) in a system over a single cable (cable 174, 174U, 174D, 104), the adapter being coupled to a gateway (considering the ICU 85, figure 12, as a gateway providing power and/or data over the cable 174, 104) that provides power and data (the ICU has a power supply and supplying power to the RAUs in a cable such as cable 87.  Cable 87 includes optical fiber 16 having uplink 16U and downlink 16D providing data to the RAUs, paragraph 45) to the plurality of devices using the single 
wherein the adapter comprises a physically separate jack (Ethernet port or Power-over-Ethernet PoE in the RAUs; paragraph 61) that receives a connector (Ethernet connector connecting to the Ethernet port of the RAUs) of a corresponding single cable (Ethernet cable) therein. 
Cune does not explicitly disclose the single cable comprises a single physical cable that is made up of multiple electrically conductive wires used to transfer both data and power between daisy chained devices.
Shoemaker teaches the single cable (130a, figure 3) comprises multiple electrically conductive wires (the cable 130a may include optical fibers, two or more power lines, one or more copper communication lines, paragraph 85) used to transfer both data and power (Shoemakers suggests the cable embodiments in figure 6A – 6C) between daisy chained devices (daisy chained of electrical structures 600a, 600a’, figure 3).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include power lines, copper signal lines and optical lines in a single cable as necessary, as suggested by Shoemaker, in order to properly distribute power and signal to electrical structures in the daisy chain depend upon the size and distance of the network to be built.

Regarding claim 13, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 12.  Cune further teaches the plurality of devices comprises antennas (antennas 32 and 152) and wherein each antenna has an associated adapter (antennas attached to RAU and AP which can be considered as adapters to couple the antennas into the system) coupled to the antenna that is powered by the system. 

Regarding claim 14, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 12.  Cune further discloses the adapter comprises a combination adapter and antenna (RAUs has antenna 32). 

Regarding claim 15, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 12.  Cune further discloses the gateway, the adapter and the plurality of devices are coupled using the single cable (cable 174 conducting power and/or data throughout the system) configured to provide power and/or data to the plurality of devices. 

Regarding claim 16, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 12.  
Cune does not explicitly disclose the gateway, the adapter and the plurality of devices are separated by a distance of no greater than one hundred feet and wherein the plurality of devices comprises up to at least ten. 

It would have been obvious to one having skill in the art at the effective filing date of the invention to customize the number of devices accordingly in order to achieve the most benefit from the system in an efficient manner.

Regarding claim 17, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 12.
Cune does not explicitly disclose the adapter further comprises a power switch (224) that is configured to be remotely triggered allowing the plurality of devices to be switched on and off at different times to avoid large voltage bounces that disrupt the system. 
Cune suggests RAUs have switch 203, figure 14.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include switches in the electronic devices in order to control the on/off state of the device as needed.

Regarding claim 18, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 12.
Cune does not explicitly disclose the gateway and/or the adapter is configured to store data related to health of the system and communicate the stored data automatically at a predetermined time or upon request by another device. 
Cune suggests the system contain memory 46 for storing data, paragraph 41.


Regarding claim 19, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 12.  Cune further suggests the gateway is an Ethernet gateway (the ICU may include the part HMC that has Ethernet input connector, paragraph 51). 

	Regarding claim 20, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.  Cune further suggests the single lengths of cable between devices that are daisy chained together (daisy chain, paragraph 70) are distinctly separate and do not have any conducting wires in common (the cable, in FIG 8, is a separate cable that does not have conducting wire in common between uplink, downlink and power line).

	Regarding claim 22, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 21 (claim 21 cancelled).  Cune further suggests each separated jack comprise an RJ45 (RJ45 jack, paragraph 61) and jack and wherein the connector of the corresponding single cable is an RJ45 plug (RJ 45 Ethernet connector; paragraph 61).

 claim 23, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.  Cune further suggests the single cable comprise Ethernet cable (Ethernet cable and connector; paragraph 61).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cune (US 20110268446), in view of Shoemaker (US 20120293390), in view of Hazani (US 20080280569).
Regarding claim 9, Cune, in view of Shoemaker, discloses the claimed invention as set forth in claim 1.
Cune does not explicitly disclose the at least one gateway further comprises a universal serial bus (USB) connection configured to connect to a device to increase a number of devices in the system. 
Cune suggests the system include many different connection ports for expansion, figure 5.
Hazani teaches that for the sake of simplicity, the port shows only Ethernet ports but other ports such as USB may be used in an electronic device.
It would have been obvious to one having skill in the art at the effective filing date of the invention to include a USB port to expanse the system because USB is one of the most common connecting port in the electronic field.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848